

115 HR 1202 IH: Red Hill Oversight and Environmental Protection Act of 2017
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1202IN THE HOUSE OF REPRESENTATIVESFebruary 17, 2017Ms. Hanabusa (for herself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for environmental oversight and remediation activities at Red Hill Bulk Fuel Storage
			 Facility.
	
 1.Short titleThis Act may be cited as the Red Hill Oversight and Environmental Protection Act of 2017. 2.DefinitionsIn this Act:
 (1)Administrative order on consent/statement of work; (AOC/SOW)The terms Administrative Order on Consent/Statement of Work and (AOC/SOW) mean a legally enforceable agreement between the United States Department of the Navy (Navy), the Defense Logistics Agency (DLA), the United States Environmental Protection Agency (EPA), Region 9, and the State of Hawaii Department of Health (DOH) that the parties voluntarily entered into on September 28, 2015 (EPA DKT NO. RCRA 7003–R9–2015–01/DOH DKT NO. 15–UST–EA–01).
 (2)Congressional defense committeesThe term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code. (3)FacilityThe term facility means the Red Hill Bulk Fuel Storage Facility located on Oahu, Hawaii.
 3.FindingsCongress makes the following findings: (1)Construction on the Red Hill Bulk Fuel Storage Facility began in secret in December 1940.
 (2)More than 3,900 workers constructed the underground facility. (3)Construction of the facility continued nonstop except for the time of the attack on Pearl Harbor, on December 7, 1941. The facility was completed in September 1943, nine months ahead of schedule.
 (4)The facility was constructed underground in hollowed out volcanic rock to allow for maximum protection of the fuel supply.
 (5)The facility’s 20 steel tanks are encased by 2.5–4 feet of concrete and surrounded by basalt bedrock.
 (6)Only 18 fuel tanks are currently operational. (7)The facility is the largest single Department of Defense fuel storage facility in the Pacific theater.
 (8)The facility protects more than 250,000,000 gallons of fuel. (9)The fuels stored are marine diesel, F–76, and two types of jet fuel: JP–5 and JP–8.
 (10)The fuel stored at the facility directly supports vessels and aircraft of— (A)the United States Navy and Air Force in Hawaii, the Pacific theater, and around the world;
 (B)the Hawaii National Guard; (C)the United States Coast Guard; and
 (D)the National Oceanic and Atmospheric Administration. (11)The facility allows the United States military to—
 (A)maintain a forward presence; (B)build cooperation with partner nations, including through the biannual Rim of the Pacific exercise;
 (C)ensure maritime security; and (D)maintain regional stability.
 (12)Military forward presence— (A)keeps sea lanes open; and
 (B)ensures the free flow of commerce to Hawaii, the continental United States, and the Indo-Asia-Pacific region.
 (13)In 1991, the facility was used as a transfer point for moving fuel from the continental United States to the Persian Gulf.
 (14)This transfer of fuel was done as part of the first Gulf War. (15)The facility was declassified in 1995.
 (16)The facility is physically protected and cyber-hardened. (17)The facility can be operated entirely off the electric grid by using gravity flow to transport fuel from the facility to Pearl Harbor, Hickam Airfield, and a truck loading site.
 (18)The facility is located approximately 100 feet above the basal groundwater table on the boundary of the Waimalu and Moanalua Aquifer Systems.
 (19)The Waimalu and Moanalua aquifers are sources of potable water and are potentially vulnerable to contamination from an unscheduled discharge of fuel from the facility.
 (20)The Navy and the Defense Logistics Agency have kept the drinking water safe through 70 years of operation.
 (21)The Navy and the Defense Logistics Agency are responsible for protecting the public from unscheduled fuel leaks that may pose a risk to the drinking water.
 (22)The facility has experienced unscheduled fuel leaks as evidenced by stains beneath several of the existing fuel tanks.
 (23)Chronic releases of petroleum, oils, and lubricants have the potential to cause damage to Oahu’s drinking water supply.
 (24)Historic records compiled by the Navy in a 2008 ground water protection plan indicated that there were more than 30 leaks dating back to 1947.
 (25)The 2008 ground water protection plan suggested at least 170,000 gallons of fuel has leaked since the facility began operating.
 (26)In January 2014, the United States Navy discovered a loss of fuel from Tank #5 and notified the Environmental Protection Agency and the Hawaii Department of Health (DOH).
 (27)The Navy estimated the fuel loss at approximately 27,000 gallons. (28)Following the January 2014 fuel release, the EPA and DOH negotiated an enforceable agreement, an Administrative Order on Consent (AOC), with the Navy and the DLA [EPA DKT NO. RCRA 7003–R9–2015–01/DOH DKT NO. 15–UST–EA–01].
 (29)The order requires the Navy and the DLA to take actions, subject to DOH and EPA approval. (30)The order addresses fuel releases and implementable infrastructure improvements to protect human health and the environment.
 (31)The order includes a Statement of Work (SOW) that lays out the specific tasks the Navy and the DLA must implement.
 (32)The SOW consists of 8 sections on overall project management: (A)Tank inspection.
 (B)Repair and maintenance. (C)Tank upgrade alternatives.
 (D)Release detection and tank tightness testing. (E)Corrosion and metal fatigue practices.
 (F)Investigation and remediation of releases. (G)Groundwater protection and evaluation.
 (H)Risk and vulnerability assessment. (33)Each section includes deadlines for the Navy and DLA to meet planned deliverables.
 (34)The Fiscal Year 2018–2019 Area Cost Factor for Pearl Harbor is 2.26. (35)The Area Cost Factor may impact decisionmaking for sustainment, repair, and maintenance priorities.
 (36)Since the January 2014 fuel loss, the Navy has— (A)increased standards for contractor workmanship;
 (B)increased government oversight; (C)updated operator procedures;
 (D)increased training; (E)instituted new safeguards, checks, balances, and alarm procedures; and
 (F)installed two additional groundwater monitoring wells. (37)The facility has 12 total groundwater monitoring sites.
 4.Sense of CongressIt is the sense of Congress that— (1)the facility is a national strategic asset that—
 (A)supports combatant commander theater security requirements; (B)supports contingency operations;
 (C)provides essential and timely support to the United States and allies’ military mobilizations and disaster response efforts in the Indo-Asia-Pacific and around the world; and
 (D)is routinely used to support normal transit of Navy and Air Force movements in the region; (2)the facility in its current form cannot be replicated anywhere else in the world;
 (3)moving the fuel to another storage facility in the Indo-Asia-Pacific would have implications for the United States military force structure in the State of Hawaii and put at risk billions of dollars in annual economic activity that the Armed Forces bring to the State of Hawaii;
 (4)if the facility were closed, the United States Armed Forces would be unable to support the National Military Strategy, including the goals of the United States Pacific Commander, and national security interests would be significantly undermined;
 (5)constant vigilance is required to ensure that facility degradation and fuel leaks do not pose a threat to the people of Hawaii, especially the drinking water on Oahu;
 (6)despite its importance, the facility continues to face long-term challenges without robust and consistent funding that provides the Navy and DLA with the resources needed to improve the tanks and associated infrastructure;
 (7)achieving the AOC/SOW deliverables is a multiyear effort that will require sustained commitment from the Department of Defense and Congress;
 (8)the annual budget submissions of the Department of Defense and the Environmental Protection Agency must adequately reflect the funding requirements necessary to meet the deliverables committed to under the AOC/SOW;
 (9)the Department of Defense must also include information about how future years budgets will support the near-term and long-term measures detailed in the reported schedule of work to prevent future fuel leaks; and
 (10)for facility sustainment and maintenance, Pearl Harbor has a high Area Cost Factor (ACF), and the Department of Defense should develop a strategy that fiscally accounts for that ACF.
			5.Budget submissions
			(a)Department of defense
 (1)Annual budget justificationThe Secretary of Defense, in consultation with the Secretary of the Navy, shall ensure that the budget justification materials submitted to Congress in support of the Department of Defense budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) include a description of how the Department will use funds to support any deliverables that the parties to the AOC/SOW have identified as necessary to mitigate and prevent fuel leaks at the Red Hill Bulk Fuel Storage Facility on Oahu, Hawaii.
 (2)Future years defense programThe Secretary of Defense, in consultation with the Secretary of the Navy, shall ensure that each future-years defense program submitted to Congress under section 221 of title 10, United States Code, describes how the Department will use funds to support any deliverables that the parties to the AOC/SOW have identified as necessary to mitigate and prevent fuel leaks at the Red Hill Bulk Fuel Storage Facility on Oahu, Hawaii, in the period covered by the future-years defense program.
 (b)Environmental protection agencyThe Administrator of the Environmental Protection Agency shall ensure that the budget justification materials submitted to Congress in support of the budget for the Agency for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) includes a description of how the Agency will use funds to support any deliverables that the parties of the AOC/SOW have identified as necessary to mitigate and prevent fuel leaks at the Red Hill Bulk Fuel Storage Facility on Oahu, Hawaii.
			6.Annual locality adjustment of dollar thresholds applicable to Red Hill
 (a)In generalNotwithstanding the dollar limitations in section 2805 of title 10, United States Code, the Secretary of Defense may obligate or expend, from the amounts described in subsection (b), not more than $6,780,000 to carry out an unspecified minor military construction project for the sustainment and maintenance of the Red Hill Bulk Fuel Storage Facility on Oahu, Hawaii.
 (b)AmountsThe amounts described in this subsection are— (1)amounts authorized to be appropriated for the Department of Defense for operation and maintenance, Defense-wide, for any of fiscal years 2017 through 2030; and
 (2)amounts authorized to be appropriated for the Department of Defense for military construction not otherwise authorized by law for any of fiscal years 2017 through 2030.
 (c)NotificationIn accordance with section 2805(b) of title 10, United States Code, the Secretary shall submit to the congressional defense committees written notice of any decision to carry out an unspecified minor military construction project under subsection (a). Such notice shall include—
 (1)the justification for the project; and (2)the estimated cost of the project.
 (d)SunsetThe authority to carry out a project under subsection (a) shall terminate on September 30, 2030. 